DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Response to Amendment
Claims 1-2 and 6-18 have been amended. Claims 1-20 are pending.

Response to Arguments
The applicant is respectfully requested to refer to the office action, by title, mail date, page number, paragraph number and line numbers. Instead of stating “Examiner” - e.g. see page 10, first line, of the second paragraph, of the remarks.
Summary of the applicant’s remarks (see pages 9-12): 


Claims 1, 9, and 17, the feature “dominance” is unclear and needs to be defined in the claims. Recite the feature “wherein the dominance represents a relative importance of a client device over other devices in a determination of a profile” in order clarify the term “dominance”. The term “dominance” is defined in the specification at paragraph [0017].
The term “importance” is a relative term which renders the claim indefinite. The term “importance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification. MPEP 2173.05(b).
Upon reading the specification, one of ordinary skill in the art would understand the terms “dominance” and “importance” insofar as to determine the metes and bounds of claims. The specification recites the following regarding “dominance” and “importance.”
The calculation of a profile may include the “dominance” for each of the devices 160 (also referred to herein as “device dominance”). The device dominance may represent the relative “importance” of a particular device 160-x in the computation of a profile. Mathematically, device dominance values may be used as weights when computing a profile so that the profile best reflects the user’s perception of WLAN 170 performance. Specification, as filed, page 6, para. [0017], last five lines.
impact on a user’s perception of the performance of a wireless local area network WLAN could be considered more important, thus having greater dominance, than another device having less impact on a user’s perception of WLAN’s performance. 
Definition of “dominance” with enabling details on how to determine dominance. The “feature ‘dominance’ may be mapped to a large number of, non-limiting, embodiments, in the specification,” and a number of sections in Applicant’s specification that disclose how dominance may be determined. These sections of the specification are “just a sampling of how the disclosure may define the feature ‘dominance.’”
The presentation of several exemplary embodiments describing how “dominance” is determined with the actual definition of “dominance,” and concludes that the exemplary embodiments impact the clarity of claims. The exemplary embodiments described in the specification are in support of the enablement requirement of 35 U.S.C. §112(a); whereas the definition of claimed terms presented in the specification are in support of the requirement to particularly point and distinctly claim the subject matter of the invention in accordance with 35 U.S.C. §112(b). 
Regarding claims 6 and 14, the feature “a weight is based on the dominance of each client device” is unclear. As set forth in the specification at, for example, paragraph [0017], last two lines, “mathematically, device dominance values may be used as weights when computing a profile so that the profile best reflects the user’s perception of WLAN 170 performance.” the 

    PNG
    media_image1.png
    123
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    603
    media_image2.png
    Greyscale


There is a lack of antecedent basis for the recitation “each client device”. Claims
2, 10 and 18 have been amended to recite “a weight is based on the dominance of each client device of the plurality of client devices.” Because claims 6 and 14 depend (indirectly) from claims 2 and 10, the $112(b) rejection based on a lack of antecedent basis is moot upon entry of the amendments to claims 2, 10, and 18.

Response:

The applicant has pointed out an equation on pages 18-19, [0061], Eq. 1, which defines Device dominance.
These concepts appears to impact a user’s perception of a wireless local area network WLAN performance. 
The previous office action, stated:
Claims utilize the feature “dominance”, which is unclear and needs to be defined, in the claims. 
E.g. the independent claims state: Claim 1 “wherein the dominance represents a relative importance of a client device over other devices in a determination of a profile”; Claim 9 “wherein the dominance represents a relative importance of the device over other devices in a determination of a profile”; Claim 17 “wherein the dominance represents a relative importance of a client device over other devices in a determination of a profile”.
The term "importance" in independent claims is a relative term which renders the claim indefinite.  The term "importance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The feature “dominance” may be mapped to a large number of, non-limiting, embodiments, in the specification.
E.g., In the Specification, page 20, paragraph [0068]: 

b) In another embodiment, profiler device 180 may identify the dominant device by selecting manually (by the technician or the user) at least one of the devices 160, and then assigning a dominance value for the selected devices.
c) Other embodiments for identifying the dominance for each device may be based on packets received by WAP 120 from each device 160-x, or the number of packets exchanged between WAP 120 and each device 160-x (i.e., both transmitted and received).
The above, is just a sampling of how the disclosure may define the feature “dominance”.
A person having ordinary skill in the art, would not know, what the metes and bounds of the claims are, when interpreted, in light of the disclosure.
Even though a claim being broad, is not necessarily indefinite; when a person having ordinary skill in the art, would not know how to ascertain the metes and bounds of the claims, when interpreted, in light of the disclosure - then, the claim is indefinite.

As the applicant has stated, the above embodiments, provide information on how to make or use the invention.
However, this written description is also utilized in claim interpretation.
To search the prior art, regarding the claimed invention, the written description is utilized, to guide the research. 


Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Summary of the applicant’s remarks (see pages 12-13): 
Barton paragraphs [0013] and [0017]. At [0013], Barton describes gathering an application score for a UE operating at a particular location, comparing the application score to application score classes, and identifying the application score class to which the score for the UE belongs. Barton discloses identifying operational characteristics of the WLAN that caused the current application score based on the application of WLAN data for the particular UE at the particular location to a trained statistical model.
Barton describes that the application scores are associated with applications operating on the UEs. These application scores are determined by application servers 142 which are used to relate key performance indicators for an application to a numerical metric that can be used to evaluate performance of the application, Barton [0020].
At paragraph [0017], Barton discloses a network which includes a wireless local area network WLAN 110 having a number of wireless access points WAPs 112 and UEs 114. The UEs 114 exchange application data via the Internet with application servers 152.


Response:
The applicant has indicated that: Barton describes the use of application scores which characterize the performance of applications residing on UEs.
Each application, of the plurality of applications, residing on a UE, would represent software running on a microprocessor utilizing its own memory space. Therefore, this application would represent a client device. 
Since Each application, of the plurality of applications, residing on a UE, would represent a client device; the plurality of applications, residing on the UE, would represent client devices. 

In addition, the applicant has indicated that: Barton describes that the application scores are associated with applications operating on the UEs. These application scores are determined by application servers 142 which are used to relate key performance indicators for an application to a numerical metric that can be used to evaluate performance of the application, Barton [0020].
Each UE, of the plurality of UEs, is a client device. The plurality of UEs would be client devices. 



Claim interpretation, in light of the disclosure:
Specification, page 20, paragraph [0068]: Profiler device 180 may identify a dominance of devices 160 in WLAN 170 (Block 420). In an embodiment, profiler device 180 may identify the dominance for each device 160-x by determining ratios of the number of packets transmitted to each device 160-x to a total number of packets transmitted by WAP 120 to all the devices 160 in the WLAN 170. In another embodiment, profiler device 180 may identify the dominant device by selecting manually (by the technician or the user) at least one of the devices 160, and then assigning a dominance value for the selected devices. Other embodiments for identifying the dominance for each device may be based on packets received by WAP 120 from each device 160-x, or the number of packets exchanged between WAP 120 and each device 160-x (i.e., both transmitted and received). Profiler device 180 may then classify the received measurements into categories representing channel qualities with devices 160 in WLAN 170 (Block 430). In an embodiment, profiler device 180 may classify the received measurements into categories by assigning a signal level category based on the RSSI and a frequency associated with the received signal. In another embodiment, profiler device 180 may classify the received measurements into categories by calculating a modulation rate ratio by dividing a current modulation rate by a maximum modulation rate. The current modulation rate may be based on the received modulation coding scheme associated with each device 160. Profiler 

	As seen above, the feature “dominance” may be mapped to a large number of, non-limiting embodiments, in the specification. 

The claims are still indefinite. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 9, the feature “a relative importance of the client device”, needs to be changed to -- a relative importance of [[the]] a
For proper antecedent basis, each occurrence of “each client device” needs to be changed to: each client device of the plurality of client devices. E.g. see claims 4, 6, 7, 12, 14, 15, 20.
Claims utilize the feature “dominance”, which is unclear and needs to be defined, in the claims. 
E.g. the independent claims state: Claim 1 “wherein the dominance represents a relative importance of a client device over other client devices in a determination of a profile”; Claim 9 “wherein the dominance represents a relative importance of the client device over other client devices in a determination of a profile”; Claim 17 “wherein the dominance represents a relative importance of a client device over other client devices in a determination of a profile”.

The term "importance" in independent claims is a relative term which renders the claim indefinite.  The term "importance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The feature “dominance” may be mapped to a large number of, non-limiting, embodiments, in the specification.
E.g., In the Specification, page 20, paragraph [0068]: 
a) In an embodiment, profiler device 180 may identify the dominance for each device 160-x by determining ratios of the number of packets transmitted to each device 160-x to a total number of packets transmitted by WAP 120 to all the devices 160 in the WLAN 170.

c) Other embodiments for identifying the dominance for each device may be based on packets received by WAP 120 from each device 160-x, or the number of packets exchanged between WAP 120 and each device 160-x (i.e., both transmitted and received).

The above is, just a sampling of, how the disclosure may define the feature “dominance”.

A person having ordinary skill in the art, would not know, what the metes and bounds of the claims are, when interpreted, in light of the disclosure.

Even though a claim being broad, is not necessarily indefinite; when a person having ordinary skill in the art, would not know how to ascertain the metes and bounds of the claims, when interpreted, in light of the disclosure - then, the claim is indefinite.

Claims 6 and 14, last line: 
It is unclear what “a weight is based on the dominance of each client device” is referring to. There is a lack of antecedent basis (each client device), and further the whole phrase in unclear. E.g. what is the relation between the weight and the dominance.
Furthermore, it is unclear what is meant by “the dominance of each client device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-11 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barton (US 20180242178 A1).

Claim 1. Barton teaches a method, comprising: receiving, from a wireless access point WAP ([0201] e.g., WAPs 112.1-112.3, etc.), measurements associated with a plurality of client devices in a wireless local area network WLAN ([0200] facilitate WLAN troubleshooting); identifying a dominance of the client devices in the WLAN, wherein the dominance represents a relative importance of a client device over other client devices in a determination of a profile ([0013] the method can further include gathering a current application score for a particular UE operating at a particular location, comparing the current application score to a plurality of application score classes, identifying a particular application score class to which the current application score belongs, and identifying one or more operational characteristics of the WLAN that caused the current application score based on application of WLAN data for the particular UE at the particular location to the trained statistical model. the method can further include displaying at least one of: the predicted application score for the particular UE at the particular 

Claim 2. Barton teaches the method of claim 1, and the receiving the measurements comprises: receiving a received signal strength indication RSSI and a modulation coding scheme associated with each client device of the plurality of client devices ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN e.g., location map 111 for WLAN 110, in which WLAN data can include, but not be limited to, RF data e.g., RSSI, SNR, etc. gathered via WLC 122, transmission data e.g., frame retry data, transmission Modulation and Coding Scheme MCS data, etc. gathered via WLC 122, and network data e.g., QoS packet marking information, etc., gathered via data collection logic 

Claim 3. Barton teaches the method of claim 2, and the classifying the received measurements into categories further comprises: assigning a signal level category based on the RSSI and a frequency associated with the received signal ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN e.g., location map 111 for WLAN 110, in which WLAN data can include, but not be limited to, RF data e.g., RSSI, SNR, etc. gathered via WLC 122, transmission data e.g., frame retry data, transmission Modulation and Coding Scheme MCS data, etc. gathered via WLC 122, and network data e.g., QoS packet marking information, etc., gathered via data collection logic 144 for each UE e.g., UE 114.1-114.7 and for each WAP e.g., WAPs 112.1-112.3, associated with the geographic area of the WLAN. WLAN data can further include UE HW and/or SW characteristic data e.g., UE type, brand, model, firmware version, Operating System OS version, application version e.g., version number, `pro` vs. `lite` version, etc., combinations thereof, and/or the like). 

packet counts, other packet metrics such as end to end delay or jitter, audio and/or video quality, etc.. Further, there exist multiple mechanisms for network administrators to evaluate operation of a WLAN using measureable characteristics such as RF communication link e.g., connection quality, metrics such as Channel Utilization CU, Receive Signal Strength Indicator RSSI, Signal to Noise Ratio SNR, retries, and/or other measurable characteristics and/or metrics. [0107] FIG. 2F further illustrates a QoS marking color scale 262 that can be used to indicate certain QoS operational characteristics for the QoS color map layer 260. For example, in at least one embodiment, darker colors can be used to indicate a higher number of UP packets being communicated for a given region e.g., a square and lighter colors can be used to indicate a lower number UP packets being communicated for given region. For the embodiment of FIG. 2F, QoS marking color scale 262 identifies colors ranging from a value of 0 for a lightest color e.g., lowest number of UP packets to 255 for a darkest color e.g., highest number of UP packets for the QoS color map layer 260) (Examiner note: “total number of packets transmitted” is a constant, “determining ratios of the number of packets transmitted to each client device to a total number of packets transmitted” is a mathematical formula that would normalize, all of the 

Claim 8. Barton teaches the method of claim 1, and the identifying a dominance of the client devices comprises: manually selecting at least one of the client devices; and assigning a dominance value for the at least one selected client device ([0026] Measurement of real-time application scores can be provided using indexes such as Mean Opinion Score MoS, Multi-QoE, K-Factor, or others. Such indexes can be used to provide value-based indications of application-specific metrics e.g., packet error or drop rates, packet counts, other packet metrics such as end to end delay or jitter, audio and/or video quality, etc.) (Examiner note: since the attributes, such as packet counts, are disclosed; the “manually selecting”, which is a human activity, would be anticipated). 

Claim 9. Barton teaches a profiler device, comprising: a memory to store instructions; a network interface for exchanging data over a network; and a processor, coupled to the memory and the network interface, configured to execute the instructions stored in memory to ([0202]): receive, from a wireless access point WAP ([0201] e.g., WAPs 112.1-112.3, etc.), measurements associated with client devices in a wireless local area network WLAN ([0200] facilitate WLAN troubleshooting), identify a dominance of the client devices in the WLAN, wherein the dominance represents a relative importance of the client device over other client devices in a determination of a profile ([0013] the method can further include gathering a current application score for a particular UE operating at a particular location, comparing the current 

Claim 10. Barton teaches the profiler device of claim 9, and the instructions to receive the measurements further cause the processor to: receive a received signal strength indication RSSI and a modulation coding scheme associated with each client device of the plurality of client 

Claim 11. Barton teaches the profiler device of claim 10, and the instructions to classify the received measurements further cause the processor to: assign a signal level category based on the RSSI and a frequency associated with the received signal ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN e.g., location map 111 for WLAN 110, in which WLAN data can include, but not be limited to, RF data e.g., RSSI, SNR, etc. gathered via WLC 122, transmission data e.g., frame retry data, transmission Modulation and Coding Scheme MCS data, etc. gathered via WLC 

Claim 15. Barton teaches the profiler device of claim 9, and the instructions to identify a dominance of the client devices further cause the processor to: determine ratios of the number of packets transmitted to each client device to a total number of packets transmitted by the WAP to all the client devices in the WLAN ([0026] Measurement of real-time application scores can be provided using indexes such as Mean Opinion Score MoS, Multi-QoE, K-Factor, or others. Such indexes can be used to provide value-based indications of application-specific metrics e.g., packet error or drop rates, packet counts, other packet metrics such as end to end delay or jitter, audio and/or video quality, etc.. Further, there exist multiple mechanisms for network administrators to evaluate operation of a WLAN using measureable characteristics such as RF communication link e.g., connection quality, metrics such as Channel Utilization CU, Receive Signal Strength Indicator RSSI, Signal to Noise Ratio SNR, retries, and/or other measurable characteristics and/or metrics. [0107] FIG. 2F further illustrates a QoS marking color scale 262 that can be used to indicate certain QoS operational characteristics for the QoS color map layer 260. For example, in at least one embodiment, darker colors can be used to indicate a higher number of UP packets being communicated for a given region e.g., a square and lighter colors 

Claim 16. Barton teaches the profiler device of claim 9, and the instructions to identify a dominance of the client devices further cause the processor to: manually select at least one of the client devices, and assign a dominance value for at least one selected client devices ([0026] Measurement of real-time application scores can be provided using indexes such as Mean Opinion Score MoS, Multi-QoE, K-Factor, or others. Such indexes can be used to provide value-based indications of application-specific metrics e.g., packet error or drop rates, packet counts, other packet metrics such as end to end delay or jitter, audio and/or video quality, etc.) (Examiner note: since the attributes, such as packet counts, are disclosed; the “manually selecting”, which is a human activity, would be anticipated). 

Claim 17. Barton teaches a non-transitory computer-readable medium comprising instructions, when executed by a processor, cause the processor to ([0202]): receive, from a wireless access 

Claim 18. Barton teaches the non-transitory computer-readable medium of claim 17, and the instructions to receive the measurements further cause the processor to: receive a received signal strength indication RSSI and a modulation coding scheme associated with each client device of the plurality of client devices ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN e.g., location map 111 for WLAN 110, in which WLAN data can include, but not be limited to, RF data e.g., RSSI, SNR, etc. gathered via WLC 122, transmission data e.g., frame retry data, transmission Modulation and Coding Scheme MCS data, etc. gathered via WLC 122, and network data e.g., QoS packet marking information, etc., gathered via data collection logic 144 for each UE e.g., UE 114.1-114.7 and for each WAP e.g., WAPs 112.1-112.3, associated with the geographic area of the WLAN. WLAN data can further include UE HW and/or SW characteristic data e.g., UE type, brand, model, firmware version, Operating System OS version, application version e.g., version number, `pro` vs. `lite` version, etc., combinations thereof, and/or the like. The operations can further include gathering application score data for each of the respective UE via one or more application servers e.g., application servers 152 and generating color map layers for the geographic area in which each color map layer displays color information associated with operational characteristics of the WLAN). 

. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barton as applied to claims 3-4, 11-12 and 18 above.

Claim 4. Barton teaches the method of claim 3, and classifying the received measurements into categories further comprises: calculating a modulation rate ratio by dividing a current modulation rate by a maximum modulation rate, wherein the current modulation rate is based on the received modulation coding scheme associated with each client device; and assigning a channel connection category based on the modulation rate ratio and a wireless standard associated with the received signal ([0086] each t.sub.x.sub.i would likely use a consistent MCS over that interval; thus, a degradation of the MCS can be equated to a lowered transmission 

Claim 5. Barton teaches the method of claim 4, and transforming the categories of the client devices into values further comprises: determining an RSSI score based on the assigned signal level category; and determining a modulation rate score based on the assigned channel connection category ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN e.g., location map 111 for WLAN 110, in which WLAN data can include, but not be limited to, RF data e.g., RSSI, SNR, etc. gathered via WLC 122, transmission data e.g., frame retry data, transmission Modulation and Coding Scheme MCS data, etc. gathered via WLC 122, and network data e.g., QoS packet marking information, etc., gathered via data collection logic 144 for each UE e.g., UE 114.1-114.7 and for each WAP e.g., WAPs 112.1-112.3, associated with the geographic area of the WLAN) (Examiner note: modulation rate score is based on the channel connection category, and from the parent claim, channel connection category is based on the modulation rate ratio; therefore, modulation rate score is based on the modulation rate ratio). 



Claim 13. Barton teaches the profiler device of claim 12, and the instructions to transform the categories of the client devices into values further cause the processor to: determine an RSSI score based on the assigned signal level category; and determine a modulation rate score based on the assigned channel connection category ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN e.g., location map 111 for WLAN 110, in which WLAN data can include, but not be limited to, RF data e.g., RSSI, SNR, etc. gathered via WLC 122, transmission data e.g., frame retry data, transmission Modulation and Coding Scheme MCS data, etc. gathered via WLC 122, and 

Claim 20. Barton teaches the non-transitory computer-readable medium of claim 18, and the instructions to classify the received measurements further cause the processor to: calculate a modulation rate ratio by dividing a current modulation rate by a maximum modulation rate, wherein the current modulation rate is based on the received modulation coding scheme associated with each client device; and assign a channel connection category based on the modulation rate ratio and a wireless standard associated with the received signal ([0086] each t.sub.x.sub.i would likely use a consistent MCS over that interval; thus, a degradation of the MCS can be equated to a lowered transmission ease and increase of MCS can be equated to an improved transmission ease over the interval) (Examiner note: “a maximum modulation rate” is a constant, “calculating a modulation rate ratio by dividing a current modulation rate by a maximum modulation rate” is a mathematical formula that would normalize, all of the values, with a maximum number being one. Since there is a one to one relationship, when current modulation rate is known, the “calculating” step would be obvious).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barton as applied to claims 5 and 13 above, and further in view of Ponnuswamy (US 20170332292 A1).

Claim 6. Barton teaches the method of claim 5, and determining the  profile of the WLAN comprises: calculating a first modulation rate score associated with packets received from each client device; calculating a second modulation rate score associated with packets transmitted to each client device; selecting a larger of the first modulation rate score and the second modulation rate score to determine a maximum modulation rate score for each client device ([0085] Modulation is typically referred to as Modulation and Coding Scheme MCS, which can identify a modulation type and coding scheme for the modulation type. During operation, a WAP can send WLC 122 information about the reception of frames e.g., received modulation, and the received frames. When a frame is resent from a UE to a WAP, the WAP and the WLC can see a different modulation advertised in the frame physical header. Further, the WAP and the WLC can detect when the retry bit is set in frames received from the UE. The WNMS 140 can query WLC 122 for such frame information for sampling time slices); calculating an average of the maximum modulation rate score and the RSSI score for each client device ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN e.g., location map 111 for WLAN 110, in which WLAN data can include, RF data e.g., RSSI, SNR, etc. gathered via WLC 122, transmission data e.g., frame retry data, transmission Modulation and Coding Scheme MCS data) (Examiner note: “calculating an average” is a mathematical formula, since the inputs to this mathematical formula, are disclosed, the “calculating an average” is also obvious); and computing a weighted sum of the averages of the client devices, wherein a weight is based on the dominance of each client device (Examiner note: “computing a weighted sum of the averages” is a mathematical 
A prior art reference, Ponnuswamy, is provided which explicitly discloses the above concepts: ([0035] a link quality metric 112 is a metric representing a quality of a link. A link is any relationship corresponding to a transmission of one or more wireless signals between two nodes (such as, a client device 106 and an AP), regardless of whether there is a wireless connection between the two nodes. Link quality metric 112 of a link between a particular client device 106 and a particular AP may be determined based on one of the factors listed below. Alternatively, link quality metric 112 of a link between a particular client device 106 and a particular AP may be determined based on a combination (such as, a weighted sum) of the factors listed below. The factors include: [0036] (a) a received signal strength indicator ( RSSI) of a wireless signal transmitted between the client device and the particular AP; [0037] (b) a signal-to-noise ratio (SNR) of a wireless signal transmitted between the client device and the particular AP; [0038] (c) a maximum Modulation and Coding Scheme ( MCS) or Physical Layer (PHY) rate that may be supported by the link (given a particular number of spatial streams); [0039] (d) a maximum rate at which data may be exchanged between the particular client device and the particular AP; [0040] (e) a packet error rate (PER) corresponding to the link; [0041] (f) a retry count corresponding to the link; [0042] (g) a maximum number of aggregated frames that may be supported by the link; [0043] (h) whether beam-forming is supported by the link; [0044] (i) whether Multi-User Multiple-Input and Multiple-Output (MU-MIMO) is supported by the link; [0045] (j) an amount of interference (such as co-channel interference, 
It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Ponnuswamy with Barton; the motivation is e.g. found in Ponnuswamy, Abstract: determining a threshold value for determining whether to steer a particular node (such as, a client device) from one node (such as, an access point ((AP)) to another node (such as, another AP). A particular node associated with a current node in a wireless environment is identified. One or more parameters associated with the particular node, the current node, a candidate node to which the particular node may be steered, and/or the wireless environment is identified. Based on the parameters, a threshold value is determined. The threshold value is the minimum improvement in quality of one or more links if the particular node is steered from the current node to the candidate node. If the improvement in quality is greater than the determined threshold value, then the particular node is steered to associate with the candidate node rather than the current node.

Claim 14. Barton teaches the profiler device of claim 13, and the instructions to determine the  profile of the WLAN further cause the processor to: calculate a first modulation rate score associated with packets received from each client device, calculate a second modulation rate score associated with packets transmitted to each client device, select a larger of the first 
A prior art reference, Ponnuswamy, is provided which explicitly discloses the above concepts: ([0035] a link quality metric 112 is a metric representing a quality of a link. A link is weighted sum) of the factors listed below. The factors include: [0036] (a) a received signal strength indicator ( RSSI) of a wireless signal transmitted between the client device and the particular AP; [0037] (b) a signal-to-noise ratio (SNR) of a wireless signal transmitted between the client device and the particular AP; [0038] (c) a maximum Modulation and Coding Scheme ( MCS) or Physical Layer (PHY) rate that may be supported by the link (given a particular number of spatial streams); [0039] (d) a maximum rate at which data may be exchanged between the particular client device and the particular AP; [0040] (e) a packet error rate (PER) corresponding to the link; [0041] (f) a retry count corresponding to the link; [0042] (g) a maximum number of aggregated frames that may be supported by the link; [0043] (h) whether beam-forming is supported by the link; [0044] (i) whether Multi-User Multiple-Input and Multiple-Output (MU-MIMO) is supported by the link; [0045] (j) an amount of interference (such as co-channel interference, overlapping channel interference, and/or non-Wi-Fi interference) detected by the particular client device and/or the particular AP; [0046] (k) an application-specific quality associated with a particular application of the particular client device (such as a mean opinion score (MOS) of an audio or video stream, or a measure of delay or jitter of an audio or video stream); [0047] (l) a channel utilization of the particular AP; and [0048] (m) a client load of the particular AP).


Conclusion
The prior art made of record and is considered pertinent to the patentability of the applicant's claims and disclosure:

Barton (US 20180242178 A1)
[0033] In at least one embodiment, operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN (e.g., location map 111 for WLAN 110) in which WLAN data can include, but not be limited to, RF data (e.g., RSSI, SNR, etc. gathered via WLC 122), transmission data (e.g., frame retry data, transmission 

Varlakov (US 9807629 B1)
ABSTRACT: A tester device may establish a connection to customer devices using protocols, such as a Universal Plug and Play (UPnP) protocol or an Open Mobile Alliance device management (OMA DM) protocol. The tester device may receive information related to wireless communications or operations of the customer devices and the information may be determined by the customer devices. The tester device may perform an analysis of the information. The tester device may provide instructions to the customer devices to cause the customer devices to use a channel to communicate. The tester device may perform a throughput test of the customer devices. The tester device may receive additional information based on performing the throughput test. The tester device may perform a comparison of the 
(93)    Returning to block 538, in some implementations, if tester device 230 determines that the amount of available wireless resources satisfies a threshold, then process 500 may include analyzing a modulation and coding scheme (MCS) of customer device 210 (block 540). For example, tester device 230 may use an MCS to determine a data rate (e.g., megabits per second (Mb/s) or megabytes per second (MB/s)) at which customer device 210 is communicating. In some implementations, tester device 230 may determine whether the data rate of customer device 210 satisfies a threshold.
(130)    As shown in FIG. 7C, and by reference number 740, tester device 230 may display a chart and/or graph that displays historical values of information during a particular time period. For example, the chart and/or graph may display the value of an RSSI value or a noise value during the particular time period. In this way, tester device 230 may display additional information related to a particular customer device 210 (e.g., historical information), thereby enabling quick and efficient determination of the additional information by a user of tester device 230.
(135)    As shown in FIG. 7E, and by reference number 765, tester device 230 may display information related to various channels and customer devices 210 using the various channels. For example, tester device 230 may show the channels which customer devices 210 are using to communicate and the decibels per milliwatt (dBm) at which customer devices 210 are communicating. As shown by reference number 770, tester device 230 may display information related to a particular signal. For example, tester device 230 may display an RSSI value, a link 

MERCIER (US 20190159205 A1)
ABSTRACT: Examples of the present disclosure include: obtain data collected from a plurality of access points (APs) in a WLAN, including a current allocation of channels to radios of the APs according to a current channel plan; calculate a new channel plan which assigns a different channel to at least one of the radios; calculate a first metric that predicts better network performance achieved by the new channel plan than the current allocation of channels to the radios; determine whether the first metric exceeds a first predetermined threshold; and implement the new channel plan in response to determining that the first metric exceeds the first predetermined threshold.

Pathak (US 20180310279 A1)
ABSTRACT: This disclosure provides systems, methods, and apparatus, including computer programs encoded on computer-readable media, for communicating channel selection constraints in a network having multiple access points (APs). In one aspect, a root AP may assist with channel selection (assignment) for the multiple APs. A first AP can provide channel operating constraints to the root AP to indicate one or more operating constraints for a particular channel that may be used by the first AP. The operating constraints may be based, at least in part, on a hardware characteristic of the first AP. For example, an operating constraint 
[0086] In some implementations, the first AP 110 also may inform the root AP 150 of the data rate the first AP 110 needs to support (for example, based on client devices or child STAs) and a threshold received signal strength indicator (RSSI) the first AP 110 will tolerate while utilizing a channel. These parameters may describe the spatial footprint of a BSS at the first AP 110. The root AP 150 may take these parameters into account when allocating channels (such as in a crowded environment). For example, the root AP 150 may determine a spatial mapping of the APs in the network and use the channel selection information from a plurality of APs to determine spatial footprints for various channel options at nearby APs. Doing so may assist the root AP in minimizing overlapping coverage areas while maximizing spatial coverage for the overall network. Techniques for allocating channels based on spatial footprint may allow two APs to reuse channels as much as possible while avoiding overlapping footprints.
[0101] In some implementations, the channel selection information message may include information regarding service requirements and/or tolerances associated with a BSS at the AP. For example, the first example message format 710 may include a rate requirement value and/or RSSI tolerance parameters. The rate requirement may indicate a data rate the first AP 110 needs to support (for example, based on client devices or child STAs). The RSSI tolerance parameters may indicate a threshold received signal strength indicator (RSSI) that the first AP 110 will tolerate while utilizing a channel.

Ngo (US 20170181015 A1)
ABSTRACT: The present invention relates to wireless networks and more specifically to systems and methods for selecting and implementing communication parameters used in a wireless network to optimize communication between access points and client devices while accounting for effects of adjacent networks. In one embodiment, the present invention includes a Wi-Fi coordinator device that receives packet information from devices within wireless range of the Wi-Fi coordinator. The Wi-Fi coordinator sends the packet information to a cloud intelligence engine which then time shifts the packet information and combines the packet information with other packet information. Using this integrated packet information, the cloud intelligence devices determines the access point settings to improve the operation of the network.

Diener (US 20040028003 A1)
ABSTRACT: A system, method, software and related functions are provided for managing activity in a radio frequency band that is shared, both in frequency and time, by signals of multiple types. An example of such a frequency band is an unlicensed frequency band. Radio frequency energy in the frequency band is captured at one or more devices and/or locations in a region where activity in the frequency band is happening. Signals occurring in the frequency band are detected by sampling part or the entire frequency band for time intervals. Signal pulse energy in the band is detected and is used to classify signals according to signal type. Using knowledge of the types of signals occurring in the frequency band and other spectrum activity related statistics (referred to as spectrum intelligence), actions can be taken in a device or 
[0112] Modulation modes (e.g., QPSK, OFDM, QAM, . . . ).
[0203] lmif_BadPLCP[4] Number of frames received which the PHY could not demodulate the PHY headers, broken down by cause. These include CRC/Parity error, bad SFD field, invalid/unsupported rate, and invalid/unsupported modulation.
[0528] These policies will change over time, and vary by use case. This makes it impossible to hard code all cases and ship with a product. New or updated policies created (for example, as explained hereinafter) may be downloaded by the L2 policy manager 340 to the L1 policy engine 240. Management policies may be expressed in the form of a well-defined grammar. These grammar rules define concepts, such as RSSI level, CCA percentage, traffic types (voice, data, video, etc.), protocol type, active channel, alternate channel, etc. Grammar defines operators, such as "greater than," "max" and "member of."

QIAN (US 20150304889 A1)
ABSTRACT: Embodiments of the present application provide a load balancing method and a network control node. An entity in which a serving cell is located selects a scheduling cell for an edge UE, and instructs the scheduling cell to allocate a data channel for the edge UE, and a control channel is retained in the serving cell and is not handed over. In this way, in a case of being transparent to the UE, an objective of load balancing is achieved by automatic fast 
[0137] Optionally, as another embodiment, the determining unit 501 is specifically configured to: determine a load balancing related parameter that can enable a weighted sum of scheduling rates of all users in a first type cell to take a maximum value; or determine a load balancing related parameter that can enable a sum of scheduling priorities of all cells of a first type cell to take a minimum value. The load balancing related parameter includes: a cell handover parameter, used to determine a trigger condition of cell handover; a cell reselection parameter, used to determine a trigger condition of cell reselection; and a transmit power spectrum, used to configure a transmit power value of a cell on each time-frequency resource. The load related information includes: a second type cell among neighboring cells of the cell; a PRB utilization rate of the cell; a historical scheduling priority of the cell; and a scheduling rate, RB allocation, a quantity of buffered data, a waiting delay, a QCI type, a modulation and coding scheme MCS, and RSRP of each user in the cell. The load related information further includes at least one of the following: a quantity of scheduled data in the cell; and CSI, RSRQ, and an RSSI that are reported by each user in the cell.

Park (US 20180249341 A1)
ABSTRACT: A method of determining a location for an access point is provided, which includes positioning an electronic device including a wireless communication circuit at a location 
[0168] In step 1112, the measurement device may determine with the MCS index the minimum RSSI values of the electronic device that can communicate with the first access point in accordance with the set values (e.g., channel information, guard interval, and standard value). Here, the minimum RSSI value may mean the minimum value of the RSSI value between both devices for indicating specific throughput in the respective MCS indexes. According to an embodiment of the present disclosure, the measurement device may measure the minimum RSSI value while changing the MCS index value. Further, the measurement device may measure the minimum RSSI value during using of the respective MCS indexes by using several electronic devices (e.g., mobile electronic devices), and may obtain their average value.

LIAO (US 20160242160 A1)
[0059] At block 804, the monitoring sub module monitors the RSSI value and the corresponding signal transmission rate of the client terminals in a predetermined period after the client terminal connects to the wireless communication device, and obtains a plurality of values of signal transmission rate in the condition of a single RSSI value, and calculates the average value of the plurality of values of signal transmission rates, and finds out an index value in the MCS 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465